Citation Nr: 0924848	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-10 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for patellofemoral 
pain syndrome, chondromalacia, and osteoarthritis of the 
right knee, currently evaluated as 30 percent disabling.  

2.  Entitlement to an initial rating in excess of 10 percent 
for right hip sprain.  

3.  Entitlement to an initial rating in excess of 10 percent 
for left hip sprain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to 
December 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  An informal hearing was held by a 
hearing officer at the RO in September 2008.  

The issues of entitlement to an initial rating in excess of 
10 percent for right hip sprain and entitlement to an initial 
rating in excess of 10 percent for left hip sprain are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDING OF FACT

On May 26, 2009, prior to the promulgation of a decision in 
the appeal, the Board received from the Veteran's 
representative a letter from the Veteran dated May 15, 2009, 
stating she wishes to withdraw her request for an increased 
rating for her right knee.  



CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran of 
the issue of entitlement to an increased rating for 
patellofemoral pain syndrome, chondromalacia, and 
osteoarthritis of the right knee have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as 
to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  Id.  In the present case, the 
Veteran, who is the appellant, has withdrawn her appeal as to 
the issue of entitlement to an increased rating for 
patellofemoral pain syndrome, chondromalacia, and 
osteoarthritis of the right knee, currently evaluated 
as 30 percent disabling.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration on this 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal as to the right knee increased rating 
issue, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to an increased 
rating for patellofemoral pain syndrome, chondromalacia, and 
osteoarthritis of the right knee, currently evaluated 
as 30 percent disabling, is dismissed


REMAND

In its November 2005 rating decision, the RO granted service 
connection for right hip sprain and left hip sprain and 
assigned an initial noncompensable rating for each disability 
effective from the date of receipt of the service connection 
claims on June 1, 2005.  The Veteran filed a notice of 
disagreement with the initial noncompensable ratings for each 
disability, and the RO issued a statement of the case in 
March 2006.  The Veteran perfected her appeal with the filing 
of her VA Form 9, Appeal to Board of Veterans' Appeals, in 
March 2006.  

During the course of the appeal, the RO, in a September 2008 
rating decision, assigned a 10 percent rating for right hip 
sprain and a 10 percent rating for left hip sprain, effective 
in August 2008.  Further, in January 2009, a Decision Review 
Officer (DRO) assigned a 10 percent evaluation for right hip 
sprain from June 1, 2005.  

The claims file includes a DRO Conference Report of the same 
date in January 2009 in which the DRO stated the person 
contacted was the Veteran's representative.  The DRO stated 
that the agreed upon actions were "[t]o close out the 
remaining issues on appeal.  Bilateral hip condition, 
evaluated at 10 percent each effective June 1, 2005.  Appeal 
resolved.  Withdraw appeal on evaluation in excess of 
30 percent for right knee."  The report is signed by the 
DRO.  On the report is a hand-written note stating, 
"Continue the Rt Knee."  It is signed DAV followed by a 
name.  

In neither the February 2009 RO letter forwarding the rating 
decision to the Veteran, nor in the rating decision itself, 
does the RO refer to the appeal as to the initial ratings for 
the right hip sprain or left hip sprain as having been 
resolved.  

Subsequently, in March 2009, the RO issued a supplemental 
statement of the case (SSOC) pertaining to the claim 
regarding an increased rating for the Veteran's service-
connected right knee disability.  In its Statement of 
Accredited Representative in Appealed Case, dated in 
March 2009, the Veteran's representative addressed only the 
right knee increased rating claim, and it is that issue that 
is identified as the issue on appeal in the RO's Appeal 
Certification Worksheet dated in April 2009.  

In May 2009, the Veteran's representative forwarded to the 
Board the Veteran's May 2009 letter withdrawing her right 
knee disability increased rating claim.  At that time, the 
representative stated that the Veteran wishes to withdraw the 
issue of increased rating for right knee from her current 
appeal.  He went on to say that the Veteran wishes the Board 
to continue to address the issues of increased ratings for 
right and left hips.  

In view of the conflicting information as to whether the 
Veteran wishes to continue her appeal as to the issues of 
entitlement to an initial rating in excess of 10 percent for 
right hip sprain and entitlement to an initial rating in 
excess of 10 percent for left hip sprain, the Board will 
remand the matter for clarification.  If it is determined 
that the Veteran wishes to continue her appeal, any indicated 
development should be undertaken, and, at the minimum, there 
should be issued an appropriate SSOC that addresses all 
relevant evidence added to the record subsequent to the SSOC 
issued in September 2008.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and clarify 
whether she wishes to continue her 
appeal as to the issues of entitlement 
to an initial rating in excess of 
10 percent for right hip sprain and 
entitlement to an initial rating in 
excess of 10 percent for left hip 
sprain.  

2.  If the Veteran wishes to continue 
her appeal, accomplish any indicated 
development.  Thereafter, readjudicate 
the issues of entitlement to an initial 
rating in excess of 10 percent for 
right hip sprain and entitlement to an 
initial rating in excess of 10 percent 
for left sprain.  If any benefit sought 
on appeal remains denied, issue an 
appropriate SSOC that addresses all 
relevant evidence added to the record 
subsequent to the SSOC issued in 
September 2008.  Provide the Veteran 
and her representative an opportunity 
to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


